IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 95-40066




MARY KAY VACH,
                                                  Plaintiff-Appellee
                                                  Cross-Appellant,

                                     versus

CENTRAL POWER AND LIGHT COMPANY,
                                                  Defendant-Appellant
                                                  Cross-Appellee.




            Appeal from the United States District Court
                 For the Southern District of Texas
                            (C:93-CV-105)

                              November 13, 1995


Before HIGGINBOTHAM, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We agree with the district judge that the actions of defendant

claimed to be illegal either occurred before July 26, 1992, the

effective   date   of   the   ADA,    or   were   not   supported   by   record

evidence.

     AFFIRMED.



     *
     Local rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.